

	

		III

		109th CONGRESS

		1st Session

		S. RES. 125

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Coleman (for himself

			 and Mr. Dayton) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the University of Minnesota

		  Golden Gophers women’s ice hockey team for winning the 2004–2005 National

		  Collegiate Athletic Association Division I Women’s Hockey

		  Championship.

	

	

		Whereas, on Sunday, March 27, 2005, the University of

			 Minnesota Golden Gophers won the National Collegiate Athletic Association

			 (NCAA) Division I Women’s Hockey Championship for the second straight

			 year;

		Whereas the University of Minnesota Golden Gophers

			 defeated Harvard University in the championship game by a score of 4 to 3, and

			 defeated Dartmouth College by a score of 7 to 2 in the semifinals;

		Whereas, during the 2004–2005 season, the Golden Gophers

			 won an outstanding 36 out of 40 games;

		Whereas Ms. Krissy Wendell was honored with the

			 prestigious Patty Kazmaier Award, which is presented annually to the Nation’s

			 most outstanding women’s collegiate hockey player;

		Whereas Ms. Natalie Darwitz, Ms. Lyndsay Wall, and Ms.

			 Krissy Wendell were selected for the 2004–2005 NCAA All-Tournament Team, and

			 Ms. Darwitz was named the tournament's Most Valuable Player;

		Whereas Ms. Lyndsay Wall, Ms. Krissy Wendell, and Ms.

			 Natalie Darwitz were named to the CCM Women’s University Division I Ice Hockey

			 All-American First Team, and Ms. Jody Horak was named to the CCM Women’s

			 University Division I Ice Hockey All-American Second Team;

		Whereas the team’s seniors—Ms. Jody Horak, Ms. Brenda

			 Reinen, Ms. Kelly Stephens, Ms. Noelle Sutton, and Ms. Stacy Troumbly—made

			 tremendous contributions to the University of Minnesota Golden Gophers women’s

			 ice hockey program throughout their collegiate careers;

		Whereas Ms. Ashley Albrecht, Ms. Chelsey Brodt, Ms.

			 Natalie Darwitz, Ms. Whitney Graft, Ms. Jody Horak, Ms. Krista Johnson, Ms.

			 Natalie Lammé, Ms. Erica McKenzie, Ms. Anya Miller, Ms. Andrea Nichols, Ms. Liz

			 Palkie, Ms. Jenelle Philipczyk, Ms. Brenda Reinen, Ms. Bobbi Ross, Ms. Allie

			 Sanchez, Ms. Maggie Souba, Ms. Kelly Stephens, Ms. Noelle Sutton, Ms. Stacy

			 Troumbly, Ms. Becky Wacker, Ms. Lyndsay Wall, and Ms. Krissy Wendell

			 demonstrated exceptional teamwork, selfless team spirit, and admirable

			 sportswomanship throughout the season; and

		Whereas the University of Minnesota Golden Gophers women’s

			 ice hockey team Head Coach Laura Halldorson and Assistant Coaches Brad Frost,

			 Charlie Burggraf, and Jeff Moen provided outstanding leadership and coaching to

			 mold all of the talented young women into a championship team: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)commends the

			 University of Minnesota Golden Gophers women's ice hockey team for winning the

			 2004–2005 National Collegiate Athletic Association's Division I Women’s Ice

			 Hockey Championship;

			(2)recognizes the

			 outstanding achievements of the team's players, coaches, and support staff;

			 and

			(3)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to the

			 president of the University of Minnesota.

			

